DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 06/15/2022 has been received and fully considered.
3.	Claims 1-9 remain pending and are presented for examination.
Response to Arguments
4.	Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive with reference to the rejection under 33 USC 101. The rejection under 35 USC 112 has been withdrawn. Regarding Applicant’s assertions that: “Further, “establishing an earthquake recurrence law with the relationship between magnitudes and numbers of the potential earthquakes in each azimuth domain within a certain period of time in the future” is based on the acquired magnitudes, numbers and epicenter positions of the potential earthquakes probably occurring in each azimuth domain in a given period of time in the future according to data about historical and current earthquake activities in each azimuth domain. This step obtains the exceeding probability curve of the seismic accelerations of the slope site reflecting the uncertainty of the seismic action, thereby solving a previously unsolved technical problem. This step thereby provides an inventive concept sufficient to transform the alleged abstract idea into a patent-eligible application thereof. The step of “determining the probability of slope failure and destabilization caused by the earthquakes according to the exceeding probability curve of the seismic accelerations of the slope site and the critical seismic accelerations of the slope associated with azimuth domains” is the final result to be used for improving the defense of various engineering slopes against earthquake instability disasters in actual scenarios because the probability of slope failure and destabilization caused by the earthquakes intuitively reflects the performance of slope so as to provide better defense strategies. Accordingly, each of additional elements, e.g., at least pre-setting the seismic acceleration threshold value that varies within a certain range and acquiring magnitudes, numbers and epicenter positions of the potential earthquakes probably occurring in each azimuth domain in a given period of time in the future according to data about historical and current earthquake activities in each azimuth domain, are steps that are not well-understood, routine, or conventional which determine the probability of slope failure and destabilization caused by the potential earthquakes. Each of the additional elements mentioned above provides one part of a patent eligible process for obtaining a more reliable and accurate probability of slope failure and destabilization caused by the earthquakes. Because it is not possible to obtain the probability of slope failure and destabilization without these elements, they form part of a solution to the problem of determining the probability of slope failure and destabilization caused by the earthquakes.

Further, the combination of additional elements uses the mathematical models, matrixes, and other novel data structures in a specific manner that sufficiently limits the use of the alleged mathematical concepts to the practical application of determining a more reliable and accurate probability of slope failure and destabilization caused by the earthquakes based on the exceeding probability curve of the seismic accelerations of the slope site and the critical seismic accelerations of the slope associated with azimuth domains. The alleged mathematical concept is integrated into processes that determines the probability of slope failure and destabilization thereby improving the defense of various engineering slopes against earthquake instability disasters. Known probabilistic seismic hazard analysis results for estimating the probability of site seismic actions are obtained by merely superimposing combined effects of all potential epicenter positions in research areas around the site, which is the maximum seismic effect that the site might suffer in the future. Thus, known methods fail to consider comprehensively the uncertainty of the seismic action and the uncertainty of slope failure and destabilization. In contrast, the claimed method considers the uncertainty of the seismic action and the uncertainty of slope failure and destabilization presented by the exceeding probability curve of the seismic accelerations of the slope site and the critical seismic accelerations of the slope, to obtain a more reliable and accurate probability of slope failure and destabilization by the steps in claim 1. The objective of the claimed invention is to provide a method for acquiring the probability of slope failure and destabilization caused by the earthquakes, which involves the potential orientation of hypocenter position and the mode of seismic action, thereby obtaining a more reliable and accurate probability of slope failure and destabilization caused by the earthquakes such that the defense of various engineering slopes against earthquake instability disasters can be improved in actual scenarios.Based on the foregoing, the claim provides an improvement to the estimation of probability of slope failure and destabilization caused by the earthquakes over the existing methods and recites sufficient details so that one of ordinary skill in the art would recognize the claimed invention as providing this improvement. The claim recites extra steps and novel data structures that amount to significantly more than the abstract idea, and is therefore patent eligible.”, the Examiner respectfully notes that the claims are clearly directed to a mathematical concept and do not provides anything that are sufficient to amount to significantly more than the recited abstract. The Examiner further notes that the claims do not in any way provides any improvement whatsoever to another technological field. Even assuming that that claim recites some sort of improvement, said improvement would only apply to Applicants’ method and not the computer in general, i.e. when other computer applications are executed they do not benefit from the same improvement that Applicants intended to have produced. Therefore the rejection has been maintained.
Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.1	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) a method for acquiring a probability of slope failure and destabilization caused by potential earthquake, comprising “performing azimuth division in an area around a site at which a slope is located as a center, to obtain different azimuth domains”, under the broadest reasonable interpretation, this step could reasonably fall within a mathematical concept where said azimuth division could be performed. Similarly, the step of: “calculating an exceeding probability that a seismic acceleration of the slope site generated by the potential earthquake in each azimuth domain are greater than or equal to the seismic acceleration threshold value, to establish an exceeding probability curve of site seismic acceleration corresponding to each azimuth domain by: “acquiring magnitudes, numbers, and epicenter positions of the potential earthquakes probably occurring in each azimuth domain in a given period of time in the future according to data about historical and current earthquake activities in each azimuth domain, establishing an earthquake recurrence law for each azimuth domain describing a relationship between magnitudes and numbers of the potential earthquakes in each azimuth domain within a certain period of time in the future, establishing an earthquake annual occurrence rate matrix corresponding to each azimuth domain based on the established earthquake recurrence law, wherein the earthquake annual occurrence rate matrix is set up with a frame of earthquake magnitudes and epicentral distances, establishing a seismic attenuation law, describing a relationship between earthquake influence intensities and epicentral distances, for each azimuth domain from data of historical seismic intensities and current earthquake ground motion records, establishing an earthquake influence intensity matrix of each azimuth domain based on the seismic attenuation law, wherein the earthquake influence intensity matrix is set up with a frame of the earthquake magnitudes and the epicentral distances that is the same as the earthquake annual occurrence rate matrix”, “searching all seismic peak accelerations in the earthquake influence intensity matrix of an azimuth domain to find those that are greater than or equal to a given pre-set threshold seismic acceleration, finding corresponding exceeding rates in the earthquake annual occurrence rate matrix of the same azimuth domain with the same magnitudes and the same distances as those seismic peak accelerations greater than or equal to the given pre-set threshold seismic acceleration in the earthquake influence intensity matrix, adding up the corresponding exceeding rates of earthquake annual occurrence rates to obtain an exceeding rate of an earthquake influence intensity related to the given threshold seismic acceleration, making the seismic acceleration threshold value vary within a value range thereof to obtain the exceeding rate curve of the earthquake influence intensity for the slope site corresponding to each azimuth domain, and according to a concept of safety and risk of a disaster-bearing body, by considering an engineering service life of the disaster-bearing body, converting the exceeding rate of the earthquake influence intensity for the slope site into the exceeding probability of the seismic accelerations of the slope site, to obtain the exceeding probability curve of the seismic accelerations of the slope site; establishing a numerical model of the slope; obtaining critical seismic accelerations of the slope corresponding to each azimuth domain by analyzing an anti-seismic capacity of the slope to a given seismic action manner”, under the broadest reasonable interpretation, could reasonable fall be under a mathematical concept. Similarly, the step of: “determining the probability of slope failure and destabilization caused by the earthquake according to the exceeding probability curve of the seismic acceleration of the slope site and the critical seismic accelerations pf the slope associated with the azimuth domain”, could reasonable further fall be under a mathematical concept. Therefore, the claims are directed to an abstract idea, by use of generic computer components and thus are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation, either alone or in combination, do not add anything more significantly to the judicial exception because the further step of: “pre-setting a seismic acceleration threshold value that varies within a certain range” merely amount to pre solution activities, and thus are not patent eligible under 35 USC 101.
 Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of using computer components such as “a processor and a memore”;  amount to no more than mere instructions to perform the abstract that are well known, routine and conventional activities previously known in the industries and are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d)(i-iv), and thus are not patent eligible under 35 UJSC 101, as constructed.
5.2	Dependent claims 2-8 merely include limitations pertaining to further mathematical computation similar to that already recited by the independent claims e.g. (Claims 2) which further describes the pre-setting step of the independent claim and does not provide any additional that are amount to significantly more than the already recited abstract, as constructed. Similarly, (claim 3) which further describes the establishing step of the independent and does not provide any additional that are amount to significantly more than the already recited abstract, as constructed. Further, (claim 4) which further describe the limitation of the analyzing step of the independent claim and does not provide any additional that are amount to significantly more than the already recited abstract, as constructed. (Claims 5 and 8) which further describe the acquiring step of the independent claim and further does not provide any additional that are amount to significantly more than the already recited abstract, as constructed. (claim 6) which further describes limitations of the analyzing step of the independent claim and does not provide any additional that are amount to significantly more than the already recited abstract, as constructed. (Claim 7) which further describes the step of calculating start time of the independent claim and further does not provide any additional that are amount to significantly more than the already recited abstract, as constructed. Therefore, the dependent merely provide further mathematical concepts already addressed in the independent claims above and thus are further not patent eligible under 35 USC 101.  
Conclusion

6.	Claims 1-9 are rejected and THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        September 10, 2022